Title: To Thomas Jefferson from Forrest & Stoddert, 13 May 1790
From: Forrest & Stoddert
To: Jefferson, Thomas



Sir
Georgetown 13 May 1790

From the assurances given us by Mr. Archibald Boyd, that his Brother in Paris would Pay his Debts in this Country, and that when the exchange got more favorable, He would be authorised by you to draw on his Brother, We have been induced to advance him between one and two hundred Pounds sterling to satisfy some of his most importunate Creditors, and whom he was particularly desirous of Paying, from the Circumstances of their being unable to lay out of their Money, even a short time, without injury.—Mr. Boyd has written to his Brother, requesting him to place the amount in the hands of our friend Mr. Murdock in London, and as we are not quite satisfied on the Subject, We take the liberty to ask your opinion on the probability of its being done, and your advice, if any thing farther is necessary, Mr. Boyd having inform’d us, that He was restricted drawing by You, principally on account of the low exchange which rules at present. The chief part of the Money paid for him, we settled with his Creditors at the par of Exchange say 66⅔, they being satisfied to receive on these terms, rather than  have the Payment delayed, so that in the present Instance Mr. Boyd sustains no injury on this Score. With great Consideration and Respect We have the Honor to be Sir your most obedt humble Servts,

Forrest & Stoddert

